DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09/24/2020 is acknowledged.
Applicant elected to prosecute the embodiment of Species I comprising Figures 1-4. Species I as originally cited is comprised of an apparatus of a paper towel dispenser.  Amended claims 12-19 recite a “towel dispenser installation” indicating a method for installing a towel dispenser.  A method for installing was not elected in the original restriction election requirement therefore, claims 12-19 read on an embodiment not elected.  Thus, amended claims 12-19 are not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the mounting apertures being formed in the rear wall of the housing),” as recited in claim 9 line 2-3 must be shown or the feature(s) canceled from the claim(s).  The specs recite “the mounting flange 30 is continuous with and extends from a rear edge of the top wall 26, adjacent to and co-planar with the rear wall 18)” in para. [0042] thus the mounting apertures are formed in a flange 30 extending from the top wall 26 and not in the top wall.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 recites the limitations “the front wall also including,” in line 12.  It is suggested the limitations be amended to positively recite the subject matter, for example --the front wall including--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 12-18 recite in the preamble of the claim “a ligature resistant paper towel dispenser,” in line 1.  Ligature by definition is (Ditionary.com:  noun, a thing used for tying of binding something tightly; verb, bind or connect with a ligature).  The applicant discloses in the specifications para. [0038] “The towel dispenser 10 is constructed so as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626) and further in view of Alpern (US 5,284,293).

Referring to claim 1.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20; see Figure 1), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, the 
an open gap defined between and extending from the second end of the front wall to the bottom wall
an open gap (opening of 96 between end of 80 and 74; Figure 1) defined between and extending from the second end (ends 84 and 86) of the front wall (14) to the bottom wall (raised portion 74 of the bottom wall).

Griffith does not disclose the articles to be dispensed as being paper towels.

Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith to 

Griffith in view of Sauer do not disclose an open gap defined between and extending from the second end of the front wall to the bottom wall.

Alpern discloses a package dispenser (10; Figure 1) wherein the dispenser (10) comprises an open gap (gap extending from the bottom of 18 to the bottom wall 22; Figure 1) defined between and extending from the second end of the front wall (bottom of 18) to the bottom wall (22).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included an open gap defined between and extending from the second end of the front wall to the bottom wall as taught by Alpern because a bottom gap larger than the width of the slot would provide a greater sized opening space at the bottom of the dispenser thus allowing a user to more easily grasp and extract the contents of the dispenser.

Referring to claim 2.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising: 


Referring to claim 3.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the second end (ends 84 and 86) of the slot (91) widens from the opposed sides (88 and 90) of the slot (see base section 68 of 91; Figure 1).

Referring to claim 4.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the opposed sides (88 and 90) of the slot (91) define a first width (width of 92; Figure 3) and the second end (ends 84 and 86) of the slot (96; lower portion of 91) defines a second width (width of 120), the second width (width of 120) being greater than the first width (width of 92; Figure 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626) in view of Alpern (US 5,284,293) and further in view of Tan (US 10,207,858 A1).

	Referring to claim 5.  Griffith in view of Sauer and Alpern do not disclose the top wall extends obliquely from the rear wall to the front wall and overlies a portion of the rear wall.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer and Alpern to have included the rear wall defining a plane and the top wall extending obliquely from the plane of the rear wall to the front wall and overlies a portion of the rear wall as taught by Tan because a slanted top wall would direct debris off the top surface of the container thus helping to maintain a cleaner dispenser surface top.

Claims 6-9,12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626) in view of Alpern (US 5,284,293) and further in view of Keberlein (US 2006/0273107 A1).

Regarding to claim 6.  Griffith in view of Sauer and Alpern do not disclose the top wall extends obliquely from the rear wall to the front wall and overlies an end of the rear wall.
Keberlein discloses a dispenser container (10; Figure 1) wherein the length (length of 56; Figure 2) of the rear wall (20) is greater than the length (length of 98) of the front wall (18), the top wall (24) extending obliquely (see Figure 3) from the rear wall 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer and Alpern to have included the top wall extends obliquely from the rear wall to the front wall and overlies an end of the rear wall because the top wall can be used to enclose the rear wall thus making the top portion of the dispenser stronger and more rigid.
Regarding to claim 7.  Keberlein discloses a dispenser container (10; Figure 1) wherein the length of each of the side walls (16 and 14; Figure 2) is greater than the length of the front wall (18).

Regarding to claim 8.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) 
wherein the open end (ends 84 and 86) of the slot (91) is set back along the side walls (wall 18 and 20; see cutout portion extending from 100 to 102 and 84 to 86; Figure 2) from the bottom wall (64).

Regarding to claim 9.  See drawings objection objections above.  Keberlein discloses a dispenser container (10; Figure 1) further comprising mounting apertures (96; Figure 2) for mounting the paper towel dispenser (10; Figure 5) to a wall at an 

Referring to claim 12.  (Claims 12-19 are recited as an installation method, claim 12-19 are not treated on the merits because installation method was not originally elected, see restriction requirement above.  The Examiner provides rejections of claim 12-19 as if the amended claims are recited as an apparatus, to expedite examination, see rejection below).
Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, 
 the front wall (14) having a top end (end between 60 and 14) adjacent to the top wall (60) 
a bottom end (84 and 86) located toward the bottom wall (64), and opposed sides (88 and 90) adjacent to the side walls (18 and 20) and extending between the top (end between 60 and 14) and bottom ends (84 and 86), the bottom end (84 and 86) of the front wall (14) being spaced apart (see portion 96 of slot 91) from the bottom wall (64) along the side walls (18 and 20); and
wherein the front wall (14) also includes portions defining a slot (91) oriented vertically therein (see Figure 2), the slot (91) having opposed sides (88 and 90), a closed end (92) and an open end (120), the closed end of the slot (91) being spaced 
an open gap (opening of 96 between end of 80 and 74; Figure 1) defined between and extending from the bottom end (ends 84 and 86) of the front wall (14) to the bottom wall (raised portion 74 of the bottom wall).

Griffith does not disclose the articles to be dispensed as being paper towels.

Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith to have included the articles to be dispenser as being paper towels as taught by Sauer because the dispenser capable of dispensing paper towels would expand the use of the dispenser container thus expand potential sales of the container.

Griffith in view of Sauer do not disclose an open gap defined between and extending from the bottom end of the front wall to the bottom wall.

Alpern discloses a package dispenser (10; Figure 1) wherein the dispenser (10) comprises an open gap (gap extending from the bottom of 18 to the bottom wall 22; 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included an open gap defined between and extending from the bottom end of the front wall to the bottom wall as taught by Alpern because a bottom gap larger than the width of the slot would provide a greater sized opening space at the bottom of the dispenser thus allowing a user to more easily grasp and extract the contents of the dispenser.

Griffith in view of Sauer and Alpern do not disclose the dispenser being mounted to a vertical wall and the rear wall located against the vertical wall.

Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser being mounted to a vertical wall (124; Figure 5) at an installation site, the rear wall (20) being located against the vertical wall (124) of the installation site and being secured thereto (see Figure 5).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer and Alpern to have included the dispenser as being mountable to a wall as taught by Keberlein because mounting the dispenser to a wall surface would negate 

Referring to claim 13.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the bottom end (ends 84 and 86) of the slot (91) tapers outwardly (see incline of 84 and 86) from the opposed sides (side 88 and 86) of the slot (91).

Referring to claim 14.  Keberlein discloses a dispenser container (10; Figure 1) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the length (98) of the front wall (18; Figure 2) is less than the length of the rear wall (56).

Referring to claim 15.  Keberlein discloses a dispenser container (10; Figure 1) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the length (98) of the front wall (18) is less than the length (56 and 118) of the side walls (98).

Referring to claim 16.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the open end (portion of 96; Figure 2) of the slot (91) is spaced apart from the bottom wall (64; see Figure 2).

Referring to claim 17.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the bottom end (end 84 and 86) of the front wall (14) is spaced apart from the bottom wall (64) along the side walls (20 and 18).

Referring to claim 18.  Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser comprising;
the top wall (24; Figure 3) extends obliquely from a vertical portion (82; Figure 4) of the rear wall (20) to the front wall (18) and defines an external angle between the top wall (24) and the vertical portion (82; Figure 4) of the rear wall (20) to the front wall (18) that is greater than 15 degrees and less than 75 degrees  (Keberleine discloses angle alpha and beta are in the range of 15-25 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 75-65 degrees;  in the alternative angle alpha and beta are in the range of 19-20 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 71-70 degrees; see Figure 3; Para. [0032]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer and Alpern to have included the external angle between the top wall and front wall that is greater than 15 degrees and less than 75 degrees as taught by Keberlein because the dispenser would be more ergonomic in design. 

Referring to claim 20.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, 
the front wall (14) including opposed first (edge between 60 and 14) and second ends (84 and 86) with opposed sides (88 and 90) extending therebetween, the first end (edge between 60 and 14) of the front wall (14) being located adjacent to the top wall (60) and the second end (84 and 86) of the front wall (14) being spaced apart from the bottom wall (64) along the side walls (20 and 18), the front wall (14) also including portions defining a slot (91), the slot (91) having opposed sides (88 and 90), a closed end (92) and an open end (84 and 86), the closed end (92) of the slot (91) being spaced apart from the first end (edge between 60 and 14) of the front wall (14) and the open end (84 and 86) of the slot (91) being co-terminus with the second end of the front wall (14), the second end (84 and 86) of the front wall (14) being spaced apart from the bottom wall (64) and defining a gap (96) herebetween, 

Griffith does not disclose the articles to be dispensed as being paper towels.

Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 



Griffith in view of Sauer do not disclose an open gap extending from the second end to the bottom wall.

Alpern discloses a package dispenser (10; Figure 1) wherein the dispenser (10) comprises an open gap (gap extending from the bottom of 18 to the bottom wall 22; Figure 1) extending from the second end (bottom of 18) to the bottom wall (22).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included an open gap extending from the second end to the bottom wall as taught by Alpern because a bottom gap larger than the width of the slot would provide a greater sized opening space at the bottom of the dispenser thus allowing a user to more easily grasp and extract the contents of the dispenser.

Griffith in view of Sauer and Alpern do not disclose the rear wall defining a vertical plane and the top wall extending obliquely from the vertical plane of the rear wall to the front wall.

Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser comprising;
the rear wall (16; Figure 5) defining a vertical plane (plane through wall 20) and the top wall (24) extending obliquely from the vertical plane of the rear wall (20) to the front wall (18) 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the rear wall defining a vertical plane and the top wall extending obliquely from the vertical plane of the rear wall to the front wall as taught by Keberlein because an inclined top wall surface of the dispenser would allow debris to slide off the dispenser. 

Griffith in view of Sauer and Alpern do not further disclose an external angle between the top wall and front wall that in the range of 35 to 65 degrees.

Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser 
defining an external angle between the top wall (24) and front wall (18) that in the range of 35 to 65 degrees. (Keberleine discloses angle alpha and beta are in the range of 15-25 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 75-65 degrees; in the alternative angle alpha and beta are in the range of 19-20 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 71-70 degrees; see Figure 3; Para. [0032]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer and Alpern to have included the external angle between the top wall and front wall that in the range of 35 to 65 degrees as taught by Keberlein because the dispenser would be more ergonomic in design. 

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. See new rejections in light of Griffith (US 5,690,230) in view of Sauer (US 6,588,626) in view of Alpern (US 5,284,293) and further in view of Keberlein (US 2006/0273107 A1) cited above thus, the arguments pertaining to the rejections are moot.
Applicant amended claims 12-19 are recited as an installation method, claim 12-19 are not treated on the merits because installation method was not originally elected, see restriction requirement above.  The Examiner provided rejections of claim 12-19 as if the amended claims are recited as an apparatus, to expedite examination. It is required the applicant cancel the restricted claims or amend the claims such that the elected apparatus is recited. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.